Citation Nr: 1449003	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  07-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.  

2.  Entitlement to an initial compensable rating for onychomycosis of the toenails with tinea pedis, bilaterally.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran served on active duty from September 1967 to September 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

The Board previously remanded this case for further development in February 2012 and November 2013. 

In a January 2005 rating decision, service connection was granted for type II diabetes mellitus, and an initial 20 percent rating was assigned, from May 2003.  Noncompensable complications were determined to be diabetic retinopathy, hypertension, ulcer of the right foot, and impotence.  In a July 2014 rating decision, additional noncompensable complications of diabetes mellitus were determined to be nephropathy and toenail fungus, and the 20 percent evaluation for diabetes mellitus with noncompensable complications was continued.  A separate compensable rating was assigned for diabetic retinopathy.  

The July 2014 rating decision further reflects that service connection was granted for voiding dysfunction associated with diabetes mellitus.  This represents a full grant of the benefit sought with respect to service connection for voiding dysfunction.  

Because the Board finds that a compensable rating is warranted for onychomycosis of the toenails with tinea pedis (previously toenail fungus), the issue has been separately listed.  In addition, as reflected in the January 2005 rating decision, compensation is being paid for erectile dysfunction/impotence under 38 U.S.C.A. § 1114(k) and therefore it cannot be included as a noncompensable complication of diabetes.  The issues have been recharacterized to comport with the evidence of record and this decision.  

The record, to include a February 2011 VA treatment record and an April 2012 VA eye examination report raise the issues of service connection for gastroparesis and glaucoma associated with service-connected diabetes mellitus.  In addition, a February 2010 VA treatment record raises the issue of service connection for microcytic anemia secondary to diabetes mellitus.  The issues have not been adjudicated by the RO and thus the Board does not have jurisdiction over them.  As such, the issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Diabetes mellitus requires the use of insulin and restriction of diet; regulation of activities is not required.  Complications of hypertension, nephropathy and foot ulcer are noncompensable.

2.  Onychomycosis of the toenails with tinea pedis, bilaterally, more nearly approximates to the criteria for a 20 percent rating as analogous to scarring.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected type II diabetes mellitus and noncompensable complications have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an initial 20 percent rating for onychomycosis of the toenails with tinea pedis, bilaterally, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial rating assigned for type II diabetes mellitus following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in October 2004, December 2006, September 2008, May 2010, February 2011, March 2012, and December 2013.  The most recent examinations were conducted pursuant to the Board's November 2013 remand.  The record does not reflect that these examinations as a whole are inadequate for rating purposes.  The rationales provided for the opinions are based on objective findings and reliable principles.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Higher Rating

The Veteran's service-connected type II diabetes mellitus with noncompensable complications has been assigned an initial 20 percent rating.  He seeks a higher rating.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013), a 40 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The evidence establishes that the Veteran's diabetes mellitus requires insulin, oral hypoglycemic agents, and a restricted diet.  For a higher rating, regulation of activities must be required.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

A July 2005 VA treatment record notes exercise was encouraged, and a June 2007 record reflects instruction on a home exercise program.  The December 2006 VA examination report notes the Veteran had been a regular walker until a recent knee problem developed, and a May 2007 VA treatment record reflects activity was limited by the left knee.  

Restriction of activities noted in the September 2008 VA report of examination was attributed to peripheral neuropathy.  Separate evaluations have been assigned for peripheral neuropathy of the upper and lower extremities.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The evidence does not establish a requirement for regulation of activities for the Veteran's diabetes mellitus and noncompensable complications.  

A June 2010 VA treatment record notes the Veteran walked about 1/4 mile.  Although an April 2012 record reflects that the Veteran was advised to limit his ambulation due to onycholysis and neuropathy, separate compensable ratings have been granted for both onychomycosis of the toenails with tinea pedis, bilaterally, and peripheral neuropathy of the upper and lower extremities.  The September 2008, February 2011, March 2012, and December 2013 VA examiners specifically determined that no regulation of activities is required for the Veteran's diabetes mellitus.  

In addition, both the March 2012 and December 2013 VA examiners reported that the Veteran visited his diabetic are provider less than two times per month and no episodes of ketoacidosis or hypoglycemia requiring hospitalization were reported.  Although an August 2010 VA treatment record reflects the Veteran's report of hypoglycemic episodes when he skipped meals/snacks, and a September 2010 VA treatment record notes hyperglycemia, no ketoacidosis or hypoglycemic reactions were reported on VA examination in February 2011, March 2012, and December 2013.  Regardless, the criteria of Diagnostic Code 7913 are conjunctive not disjunctive-i.e., there must be insulin dependence, restricted diet and regulation of activities for a rating higher than 20 percent.  

In view of the foregoing, the Board finds the Veteran's service-connected diabetes mellitus has not been manifested by the type of regulation of activities contemplated by Diagnostic Code 7913 for a rating higher than 20 percent.  See Camacho, 21 Vet. App. at 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  Therefore, the Veteran's diabetes mellitus does not meet the schedular criteria for a higher rating in this case.  

With respect to complications of diabetes mellitus, and as reflected above, separate ratings have been assigned for peripheral neuropathy of the upper and lower extremities, voiding dysfunction, and retinopathy associated with diabetes mellitus.  These ratings for these complications are not on appeal.

The record reflects that noncompensable complications have been determined to be hypertension, ulcer of the right foot, nephropathy and toenail fungus.  

Although the record reflects the RO's determination that impotence was a noncompensable complication of the Veteran's diabetes mellitus, as reflected in the January 2005 rating decision, compensation is being paid for erectile dysfunction/impotence under 38 U.S.C.A. § 1114 (k).  Therefore it cannot be included as a noncompensable complication of diabetes.  

With regard to the Veteran's toenail fungus the Board finds the condition has been diagnosed as onychomycosis of the bilateral toenails with tinea pedis, bilaterally.  A noncompensable rating has been assigned under Diagnostic Code 7806 as analogous to evaluating dermatitis or eczema.  

Under Diagnostic 7806, dermatitis or eczema affecting less than 5 percent of the entire body or affecting less than 5 percent of exposed areas, and, requiring no more than topical therapy during the past 12-month period, warrants a noncompensable rating.  Dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or affecting at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period, warrants a 10 percent rating.  Dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period, warrants a 30 percent rating.  Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014). 

VA treatment records reflect tinea in August 2004 and a December 2005 record reflects an assessment of onycholytic nail plate of the right great toe.  A February 2007 diabetic foot examination showed thickened nails.  Records in April 2007 reflect dystrophic hallux nails, fungal infected, and crumbling of the toenails was noted to be consistent with onychomycosis.  A topical gel was prescribed for toenail fungus in May 2007, and a June 2007 VA treatment record reflects a fungal infection at the base of the toes, along with interdigital maceration between the toes.  The assessment was tinea/onychomycosis, clinically, with crumbling of hallux nails.  Treatment included nail reduction, and antiseptic was applied to the skin crack of the left hallux.  

A VA diabetic nail care record in December 2010 reflects a right hallux nail with fungal infection, clinically, with crumbling.  Demarcated scaliness of the soles and heels, bilaterally, was noted to be consistent with tinea pedis.  The assessment was onychomycosis and diabetes mellitus.  The May 2010, February 2011, March 2012, and December 2013 VA examination reports reflect onychomycosis of all toenails of both feet.  

Considering the extent of involvement of each foot, to include not only of all the toenails but also the interdigital spaces and the soles and heels, bilaterally, the Board finds that the Veteran's onychomycosis of the toenails with tinea pedis, bilaterally, more closely approximates to the criteria for a 20 percent rating under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806 as analogous to are covered by scarring.  

However, a rating higher than 20 percent is not warranted at any time during the appeal.  The Board notes that dermatitis can alternatively be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  In addition, the criteria for ratings under Diagnostic Code 7800-7805 were amended effective October 23, 2008.  

Having considered the revised and new criteria, the Board finds no basis upon which to assign a rating higher than the 20 percent rating granted in this decision.  

The Veteran's onychomycosis of the toenails with tinea pedis, bilaterally, does not more closely approximate to five or more scars that are unstable or painful.  It is not analogous to a deep nonlinear scar of an area of at least 72 square inches but less than 144 square inches.  In addition, it does not affect 20 to 40 percent of the entire body or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The March 2012 VA skin examination report reflects that less than 5 percent of the entire body is affected with no exposed area affected.  Use of only topical medications was reported, and no systemic manifestations were noted.  

Both the March 2012 and December 2013 VA examiners determined that it has no impact on the Veteran's ability to work.  There is no competent evidence of limitation of motion due to onychomycosis of the toenails with tinea pedis, bilaterally, to warrant a rating higher than the 20 percent granted in this decision.  

In reaching a determination, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign an evaluation higher than the 20 percent evaluation granted in this decision for onychomycosis of the toenails with tinea pedis, bilaterally, at any time during the appeal.  

With respect to hypertension, the noncompensable rating has been assigned under Diagnostic Code 7101, which addresses hypertensive vascular disease (to include hypertension and isolated systolic hypertension).  A 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

The Veteran's blood pressure readings have not shown a history of diastolic pressure consistently at 100 or more, or systolic pressure at 160 or more, at any time during the appeal.  For example, on VA examination in October 2004, blood pressure was 136/80; 140/80; and 136/78.  A December 2004 VA treatment record shows blood pressure was 158/87, and a September 2005 record reflects blood pressure was 141/72.  

On VA examination in November 2005, blood pressure was 144/84.  A January 2006 treatment record shows blood pressure was 130/70 and controlled on medication.  The December 2006 VA diabetes mellitus examination report shows blood pressure was 118/70.  A May 2007 treatment record shows blood pressure was 130/80, and noted to be well controlled in June 2007.  

A July 2008 VA treatment record reflects blood pressure was 121/70 and well controlled.  The September 2008 diabetes mellitus VA examination report shows blood pressure was 120/74.  

Although a May 2010 VA treatment record notes that the Veteran's hypertension was not at goal, blood pressure was 153/80, a February 2010 VA treatment record reflects blood pressure was 146/78 and under decent control.  On VA examination in May 2010, blood pressure was 132/87.  A June 2010 VA treatment record shows blood pressure was 139/74.  A September 2010 record shows blood pressure was 140/80, and the February 2011 VA diabetes mellitus examination report shows blood pressure was 144/70.  

The March 2012 VA hypertension examination report shows blood pressure was 111/67; 159/86; and 155/65.  The December 2013 VA examination report shows blood pressure was 140/84; 146/90; and 150/92.  Both examiners specifically determined that the Veteran' does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  A May 2014 VA treatment record shows blood pressure was 130/65.  

The Veteran is competent to report his symptoms, to include that his blood pressure increases when he is in pain.  Consistent with his report is a May 2011 emergency department record reflecting admission for right shoulder pain and showing blood pressure was 195/93.  At no time during the appeal, however, does the evidence establish the Veteran's diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more.  Additionally, the historic record does not reflect diastolic pressure predominantly 100 prior to medication use.  As such, a compensable rating for hypertension is not warranted.  

With respect to nephropathy, a July 2014 rating decision reflects the RO's determination that nephropathy is a noncompensable complication of diabetes mellitus.  The record further reflects that that the Veteran has been assigned a separate 40 percent rating for voiding dysfunction associated with diabetes mellitus.  For genitourinary symptoms, only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  See 38 C.F.R. §§ 4.14, 4.115a (2014).  

The Board notes that the September 2008 VA examination report reflects no evidence of renal dysfunction.  A May 2010 VA treatment record notes no problems with urination.  The December 2013 VA kidney examination report reflects nephropathy/renal insufficiency were initially diagnosed in March 2013, and no evidence of any signs or symptoms due to renal dysfunction was reported.  Thus, the Board concludes that the Veteran's nephropathy is not the predominant area of dysfunction and/or the evidence does not establish that a compensable rating is warranted under Diagnostic Code 7541.  

With respect to an ulcer of the right foot, the April 2004 VA examination report notes that the Veteran had a diabetic ulcer of the right foot in 1999, treated surgically, and healed.  A June 2010 VA treatment record notes no ulcerations of the feet.  The September 2008 VA examination report reflects the Veteran's history of debridement of an ulcer of the right foot, with no recurrence of ulcers of the skin.  The March 2012 VA skin examination report states there was no current diabetic foot ulcer.  A March 2014 VA opinion notes that the Veteran's history of foot ulcer had cleared.  The evidence establishes that the Veteran has not had a foot ulcer associated with diabetes mellitus at any time during the appeal.  In the absence of a foot ulcer, a compensable rating is not warranted.  

In summary, a separate 20 percent rating for onychomycosis of the toenails with tinea pedis, bilaterally, is warranted as a complication of service-connected diabetes mellitus.  However, the preponderance of the evidence is against a rating higher than 20 percent for type II diabetes mellitus with noncompensable complications.  As the preponderance of the evidence is against even higher or separate ratings, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected diabetes mellitus requires the use of insulin and restriction of diet; his foot condition is manifested by onychomycosis of the toenails with tinea pedis, bilaterally.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected diabetes mellitus and onychomycosis of the toenails with tinea pedis, bilaterally, is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  


ORDER


A rating higher than 20 percent for type II diabetes mellitus is denied.  

A separate 20 percent rating for onychomycosis of the toenails with tinea pedis, bilaterally, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


